UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7578



TYRONE JOHNSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee,

          and


MEDICAL FACILITY, FEDERAL CORRECTIONAL IN-
STITUTION, BUTNER, N.C. (Med. High); WARDEN,
FEDERAL CORRECTIONAL INSTITUTION, BUTNER, N.C.
(Med. High),

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-81-5-H)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Tyrone Johnson, Appellant Pro Se.    Rudolf A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tyrone Johnson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Johnson v. United States, No. CA-01-81-5-H

(E.D.N.C. Aug. 28, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2